 GALAX APPAREL CORPORATIONGalax Apparel Corporation and International Ladies'Garment Workers' Union, AFL-CIO. Cases 5-CA-9318, 5-CA-9234, 5-CA-9364, and 5-CA-9495January 8, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND PENELLOOn September 28, 1979, Administrative Law JudgeJohn M. Dyer issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and the Charging Party filedan answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions' of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Galax Apparel Corpora-tion, Galax, Virginia, its officers, agents, successors,and assigns, shall take the action set forth in the saidrecommended Order.' The Administrative Law Judge inadvertently erred in finding that PollyPhipps started employment with Respondent in July 1976. The record showsthat she was hired in July 1977.' We agree with the Administrative Law Judge's conclusion that Respon-dent discriminatorily discharged Polly Phipps. We rely on evidence thatRespondent had suspected Phipps of being a union adherent and had solicitedemployee Webb to dissuade Phipps from supporting the Union or associatingwith known union supporters. The evidence further shows that Phippscontinued to accompany and befriend these known union supporters, andinformed Respondent on March 17, 1978., that she would be traveling on avacation with one such individual for the next 2 days. On the afternoon of herreturn to work from this trip, Respondent informed her of her discharge,purportedly due to low productivity. The record shows that Phipps'productivity, although consistently low since her hire in July 1977, had notdeteriorated in the period preceding her discharge, and in fact had improvedsomewhat during that period. In view of the above, we find that Respondent'sreasons for Phipps' discharge are pretextual, and that she was discriminatorilydischarged.DECISIONSTATEMENT OF THE CASEJOHN M. DYER, Administrative Law Judge: InternationalLadies' Garment Workers' Union, herein called the Unionor Charging Party, filed the charges and the amended chargein the above cases between March 20 and May 23, 1978,'against Galax Apparel Corporation, herein called Respon-dent or the Company, alleging that Respondent violatedSection 8(a)(1) and (3) of the National Labor Relations Act,as amended. Following issuance of the complaints, ordersconsolidating the cases were issued on May 8 and July 18 bythe Regional Director.The complaints allege that Respondent interrogated em-ployees, told employees to discourage union support of otheremployees, threatened employees with discharge, layoffs,closing of the plant, and blacklisting, and created animpression their union activities were under surveillance. Asviolating Section 8(a)(3) and (1) of the Act, it is alleged thatfour employees were discharged, two employees were con-structively discharged, and two were refused rehire becauseof their actual or putative union activity or support.Respondent's answers admitted the commerce and juris-dictional allegations and, as amended, the supervisory statusof various officers and supervisors and the termination ofcertain of its employees, but denied that it had violated theAct in any manner. Respondent asserts that it terminatedthe four employees because of their low production andapparent lack of interest in their positions and that it had nopositions open for the two who sought to be rehired.Concerning the alleged constructive discharges, Respondentstates the employees walked off their jobs and denied that ithad harassed or coerced them.The principal question in this case is the resolution ofcredibility. General Counsel produced witnesses who attestto company knowledge of employee union support, state-ments that it would rid itself of union supporters, andactions which support violation findings. Respondent'switnesses deny or do not remember statements, denyspecifically or inferentially knowledge as to some employees,and assert it had good reasons for all the terminations. Aftercareful sifting of the testimony and the documentaryevidence, I have concluded that Respondent's evidence is notreliable and in the main I have credited General Counsel'switnesses and have found the 8(a)3) and (1) violations.The parties were afforded full opportunity to appear, toexamine and cross-examine witnesses, and to argue orally atthe hearing in this matter, held in Galax, Virginia, onSeptember 18-21 and November 1-3, 1978. General Coun-sel, Respondent, and the Charging Party have filed extensivebriefs which have been carefully considered.' Unless specifically stated otherwise, the events herein took place in thelatter part of 1977 and the early part of 1978.247 NLRB No. 26159 DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn the entire record2in this case, including the exhibitsand the testimony, and on my evaluation of the reliability ofthe witnesses based on the evidence and their demeanor, Imake the following:FINDINGS OF FACTI. COMMERCE FINDINGS AND UNION STATUSGalax Apparel Corporation is a Virginia corporationengaged in the manufacture and distribution of clothing atits Galax, Virginia, plant from which, during the previousyear, Respondent sold and shipped directly to points outsidethe State of Virginia goods and products valued in excess of$50,000.Respondent admits, and I find, that it is engaged incommerce within the meaning of Section 2(6) and (7) of theAct.Respondent admits, and I find, that the Union herein is alabor organization within the meaning of Section 2(5) of theAct.II. THE UNFAIR LABOR PRACTICESA. Background and FactsRespondent began its operations at the Galax plant in late1976 and started hiring employees in December of that year.The Company has cutting and sewing operations and,according to its general manager, Al Zachary, who is also apartner with Mr. Thornhill in the ownership of the Compa-ny, it does contract cutting and sewing for other companies,mainly in women's pants and shirts. The Company has over100 employees, and most of them are engaged in sewingoperations.Zachary was formerly a manager with Hanes Company ina cutting and sewing plant, and his two principal supervi-sors, Norma Collins and Peggy Dickens, were with him atHanes before they started with Respondent. According toZachary, a union organizational campaign had taken placeat Hanes, and his supervisors, Collins and Dickens, knewfrom prior experience what they could and could not do assupervisors. Dickens is the supervisor of the pants section,while Collins is over the shirt section, and Bill Harris is thesupervisor of the cutting department.Respondent runs a one-shift operation from 7 a.m. to 4p.m. Monday through Thursday, and a 5-hour day onFriday. Occasionally the employees work overtime. Accord-ing to Respondent, the employees receive a 10-minute breakat 9 a.m. and again at 2 p.m. and have a half hour for lunch.Respondent has no written or oral, formal or informal,rules regarding employees and keeps no permanent recordsof the employees except for their personnel files and itsproduction reports.According to Zachary, prior to January 1, 1978, Respon-dent paid its employees a guaranteed minimum of $2.50 anhour, and most of the employees are on incentive rate or apiecework basis. Employees are expected to make theminimum or guaranteed rate, but a number did not. Zacharysaid the incentive rates were designed so employees couldachieve a rate of $3.50 per hour. Around January 1,Respondent instituted a guaranteed rate based on length ofservice, with the rate starting at $2.75 for beginners; $2.85for employees with 3 months' seniority; $3.00 for those with6 months' seniority; and $3.15 for those with I year'sseniority. Respondent did not change the piece rate orotherwise grant a raise, which meant that employees had toproduce more to meet the guaranteed rate and not fall belowproduction.Zachary testified that he had no particular rate at whichemployees were terminated for low production. He testifiedthat if employees were trying and seemed to increase theirability, he would go along with them and there was noparticular limit. Respondent's records demonstrate that lowproducers were not terminated solely for that reason andusually a high rate of absenteeism accompanied and was thetrigger for termination.In September 1977, the Union issued a statement that itwas going to start organizational activities in SouthwestVirginia and was going to organize the plants owned by Mr.Thornhill. Zachary read this notice in a trade paper andshortly thereafter issued a letter to all employees concerningRespondent's feelings about being organized. PresumablyZachary and the supervisors were thereafter on the lookoutfor organizational activity.Union activity at the Galax plant began sometime inOctober, with union cards being signed in November andthereafter.Robin Webb began with Respondent in April 1977 andwas out for 2-% months because of a car accident, returningto work on November 14. Shortly after she returned, ThelmaWidner and Dawn Dalton invited her out to lunch andtalked to her about the Union, trying to seek her support forit. She continued as a sewing machine operator underCollins until she left Respondent's employ in February.After her return, she was questioned by Collins as to whatshe knew about the Union. Webb stated her job wasimportant to her and she did not want to lose it, so shedenied knowing anything about the Union.Thelma Ann Widner began working as a sewer underCollins in mid-July 1977. She knew cutting departmentSupervisor Bill Harris and in November began speaking tohim concerning the Union, telling Harris she thoughtRespondent should have a union. Widner testified thatHarris seemed favorably disposed to a union in November,saying he thought it was a good idea. In the first part ofDecember, Harris changed his position and said he did notwant to hear anything more from her about the damnedunion.Widner was placed on a number of different jobs in thesewing department and did not make production on them.She testified she was never spoken to about production untilDecember, when Supervisor Collins took her to ManagerZachary's office. Zachary said he wanted her to improve herproduction in making collars and that she should make 66dozen collars a day. At that time Georgia Bryant was theonly other employee making collars. Bryant told Widner shewas called in by Zachary and Zachary corroborated that he'General Counsel's motion to correct the transcript is hereby granted.160 GALAX APPAREL CORPORATIONhad spoken to her. She told Widner that Zachary wanted herto make 50 dozen collars a day. Zachary did not deny tellingBryant that.Theresa Dawn Dalton started working for Respondent onOctober I as a sewing machine operator under NormaCollins and she, too, was switched around on a number ofdifferent jobs. She testified that Zachary spoke to her inNovember about her production and that she made produc-tion on hemming sleeves a few times thereafter. Dalton'ssister was employee Carole Largen, who was one of theunion committee members.Zachary stated he spoke to Dalton and Widner about theirproduction and wanted them to show some improvementafter they returned from the Christmas vacation.B. Discharges of Widner and DaltonThe plant was closed for Christmas vacation fromDecember 23 until Tuesday, January 3. Robin Webbtestified to a conversation she had with Norma Collins andZachary which, in her direct testimony, she thought oc-curred in mid-January. During cross-examination, she saidthe conversation occurred in early January. When she wasquestioned as to why she gave more details during cross-examination than on direct, or than were in her affidavits,she candidly replied she had not been so thoroughlyquestioned before and the questions were helping her recallmore. In this early January conversation, Collins had hercome to the back of the room near the end of the day, andZachary was with Collins. Earlier in the day she had talkedto fellow employees about the handsome union organizerwho had come to her apartment. Collins and Zachary askedwhat Union Organizer Boardman had said to her. She saidthey had discussed union policies and what the Union wasabout, and she had asked for a card but had not signed it.Zachary told her the union representative was going aroundto a number of the employees' homes at the time. Webb wasasked if she knew of anyone in the plant who was workingfor the Union and said that she did not. They suggested anumber of names to her, including Thelma Widner, DawnDalton, Sue Bennett, Carole Largen, Nancy Carroll, andseveral others whom she did not know. She testified sheknew that Widner, Largen, and Dalton were working for theUnion but did not say so to Zachary and Collins. Zacharytold her if they joined the Union and the Union came intothe plant, they would close the plant and write it off as a taxloss. They also told her they thought Polly Phipps might beworking for the Union because she was taking breaks andgoing to lunch with some of the union sympathizers andthey wanted Webb to talk to Phipps and tell Phipps how badthe Union was and not to hang around with union people orshe would get in trouble.During this conversation, Zachary said he had given atape recorder to one of the girls to record the conversationwhen Union Representative Boardman came to her home,but apparently the representative found out about it andnever went to her house. Zachary said he would give arecorder to any girl in the plant who wanted to take it homeand record the conversation for him.Zachary and Collins agreed that they had talked about theunion organizer with Webb. Zachary did not answerquestions with direct denials but equivocated, saying he didnot recall more than just discussing Boardman. He said noquestions were asked about who was for or against theUnion. After much questioning, Zachary said he did notrecall that he or Collins named people they thought were forthe Union. This is not a true denial. Zachary said there wereno statements about Phipps or about a tape recorder andthat he did not have a recorder.Collins did admit she told Webb that if she was against theUnion she should talk to people and convince them to beagainst it. In the main Collins said she did not recall theitems being discussed.On a morning thereafter, and Webb placed it as the daythat Widner and Dalton were discharged, she talked toZachary on her way to the restroom around 9 a.m. andreminded him she wanted to take a trip to Florida and hadher reservations. Zachary said that he might let her go butthat it would depend on her behavior. She said she wasafraid she might lose her job and tried to make it clear toZachary that she was not a union sympathizer. She then toldZachary that after she returned from sick leave in Novem-ber, Dawn Dalton and Thelma Widner asked her to go tolunch with them and they discussed the pros and cons of aunion. She told Zachary that Widner and Dalton wereworking to get the Union in the plant.Zachary placed the first conversation in mid- to lateJanuary and the second conversation as occurring some timelater. He said Webb reported she had been to lunch with acouple of employees, including Carole Largen, who wantedto talk to her about the Union, but she was not interested init, and a part of the conversation dealt with Webb going toFlorida.I credit Webb's version of both these conversations andfind they occurred on January 3 and 4. Webb was positivethe second conversation occurred on the same day thatWidner and Dalton were discharged and the second conver-sation logically had to follow the conversation in whichZachary and Collins were seeking confirmation of theirsuspicions of employees Widner, Dalton, Largen and others.Zachary was not forthright in his testimony and appearedto equivocate and quibble whenever he could. As anexample, he admitted making a speech concerning theUnion, but then quibbled as to whether he was talking aboutthe Charging Party. After further questioning, he admittedhe was talking about the Charging Party. A number of hisanswers were of the "do not recall" variety without beingdirect denials. In support of a proposed exhibit, Zachary saidthat rehires would show on a company book as of the datethe person was rehired. When this book was brought into thehearing, it contradicted him in that rehires were not shownon the date of rehire but went back to original hire dates. Inregard to employees Russell and Caldwell, Zachary statedthey were constantly going to the bathroom throughout thetime they worked there, but at another point stated that theywere good workers. Since their records show that they madeconsiderably more than the production requirements, it isinconceivable that they could have wasted the amount oftime Zachary suggested. There are other examples ofZachary's stating something as a fact but having to recant iton further questioning.161 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn contrasting the testimony of Webb and that of Zacharyand Collins, I credit Webb. Webb was a straightforwardwitness who has nothing to gain from her testimony, and herspontaneity in stating that she recalled further detailsbecause of being more closely questioned than previouslyadds to that credibility.I conclude and find that these conversations violatedSection 8(a)(1) as illegal interrogation, directing employeesto discourage other employees from supporting the Union, athreat to close the plant if the Union came in, and anattempt to give employees the impression that unionactivities were under surveillance.Norma Collins stated that on the evening of January 3,she showed the production sheets, particularly those ofemployees who had low production, to Zachary. Zacharytold her to talk to those who were not making production.It would not be unusual for production to be low the firstday back after a 10-day vacation because it takes time foremployees to pick up the rhythm and skill to start producingagain.Widner testified that about 8:20 a.m. on January 4,Collins told her to go to Zachary's office. Zachary said herproduction was low the day before and said she would haveto do better or he would put somebody else on her machine.She replied that the machine did not sew right-it keptbreaking threads; they had tried to fix it and could not do so.Zachary said he wanted her to be making $22 a day byFriday.Dawn Dalton was also sent to see Zachary on the morningof January 4 and was told that she would have to get herproduction up or he would let her go. She told him she wasmaking production some of the time and went back to hermachine. There is no indication that any other low produc-ers were sent to talk to Zachary that morning.There is no testimony as to whether Widner and Daltontook the regular break at 9 o'clock, but both agree they wentinto the restroom sometime around 10 o'clock. Dalton statedthat she believed it was after the 9 o'clock break that she wassent to see Zachary, and shortly after she returned to hermachine she went on to the restroom. She had been there 2or 3 minutes when Norma Collins came in and asked howlong she had been there. Dalton replied 2 or 3 minutes andwent back to her machine. Collins followed her and told herand Widner to go to Zachary's office. Zachary saw Daltonfirst and he said she had been in the restroom 10 minutes.She denied it, saying she had only been there for 3 or 4minutes. He said she could not make production that wayand he was going to have to fire her, that he could not put upwith it. Dalton told Thelma Widner, who was sittingoutside, that Widner might get fired since she had just been.Widner, who had been in the restroom with Dalton, testifiedthat although that was not a regular breaktime, a largenumber of employees took unauthorized smoke breaks in therestroom during the day. Zachary told Widner that theygave them a break in the morning and one in the afternoon,and employees should have not to use the restroom at anyother time. Widner said that she had been in the restroomonly about 2 minutes when Collins came in. Zachary said hewas going to have to let her go. She asked why, since she wasmaking more collars than she had done before, even with thethread breaking. He said that he hated to let her go but wasgoing to have to do so. She again asked why he was gettingrid of her and keeping Georgia Bryant, and Zachary saidthat he was going to fire Georgia Bryant next.Zachary denied saying that he was going to fire GeorgiaBryant; and he did not fire her.Collins testified that Dalton was a low producer butagreed that Dalton had complained a number of times aboutthread breaking. As to Widner, Collins said that she tooklots of breaks which could hinder her production, and shefrequently told her to pick up her production. Collinstestified that shortly after they went back to work, Zacharyasked where Widner was and she replied Widner wasprobably in the bathroom as usual. She went into therestroom and saw Widner and Dalton smoking and askedhow long they had been there. They said only a couple ofminutes, and she said they had been there longer since shehad looked at the clock when they went into the bathroom.According to Collins, Zachary told Widner that he hadgiven her plenty of chances and it did not look as though shewanted to bring her production up; she was taking too manybreaks, and he was going to have to let her go. Zacharytestified that the fact that Dalton and Widner had bothtaken second breaks that morning showed that they were notattempting to make production and did not really want toproduce, and therefore he terminated them.Neither Collins, Dickens, nor Zachary disputed that manyemployees took unauthorized breaks. It is clear that a largenumber of employees did not make production. Zacharystated that he had no cut-off point as to what constituted toolow a production for employees or a time within which theymust make production or be discharged for low production.Zachary testified that some employees were discharged forlow production. However, an inspection of the files of thoseterminated showed that low production was always mingledwith excessive absenteeism and it was the absenteeism whichtriggered the termination. When this was mentioned toZachary, he stated that absenteeism was a reason they couldnot make production since those employees were absent forexcessive periods of time. There was no contention thatDalton and Widner were absent for excessive periods oftime.Zachary testified that where employees were trying tomake production and continually tried to improve, he wouldgo along with them. This rather nebulous standard does notgive employees anything by which to gauge their efficiencyor progress but makes their employment completely depen-dent on the manager's whim.As will be seen from testimony concerning employeesCaldwell and Russell being restricted about bathroom use,the restriction here placed on Widner and Dalton was thefirst placed on union proponents. Dalton and Widner werein effect terminated, according to Respondent, for going tothe bathroom more than the allowed two breaks plus lunch.However, Supervisor Dickens said there were no rules orrestrictions on the number of times employees went to thebathroom.As will be seen concerning other discharged employees,notes concerning some employees were placed in theirpersonnel files, apparently by supervisors and sometimesunsigned, at various times after the events. General Counselstated during court proceedings that he had gone through162 GALAX APPAREL CORPORATIONthe files of 74 employees who were terminated betweenNovember 1977 and August 1978, and there were no reasonsgiven for their terminations in the files and no documentssetting forth a reason. This statement was made subject toRespondent counsel's further checking on it if he disputed it.There was no further statement from Respondent's counsel.Zachary stated that he put notes in the file or had notesput in the personnel files of terminated employees when heanticipated that there might be some problem, such as theemployee filing for unemployment. Unspoken but ratherevident from this statement was the fact that he expectedsome problem from these two employees and indeed fromthe alleged 8(a)(3)'s and not because of employment com-pensation claims but rather because of union affiliation.Placing things in perspective, the credited testimony ofWebb shows that the conversation she had with Collins andZachary, in which they named employees they thought wereactive in the union campaign, preceded the Zachary andWebb conversation in which she told Zachary that Widnerand Dalton were organizing for the Union; and thisconversation she placed precisely on the day Widner andDalton were discharged. This demonstrates Respondent hadits suspicions of Widner and Dalton's union activity, andsuch were confirmed immediately before their discharge.With the nebulous standards of production, with therebeing no actual cutoff point at which Respondent terminatedlow producers, and with Widner and Dalton makingproduction some of the time, there seems no reason for theextreme haste used in terminating them on January 4 exceptfor their confirmed union activity. They had just resumedwork on January 3 after a 10-day layoff and would not haveworked back into a rhythm and speed to allow them to makeproduction in that period of time. Secondly, the productionfigures had been raised just about that point. Next, they werethe only two of all the low producers who were called in,insofar as the evidence discloses, and talked to by Zacharyconcerning low production on January 4, with Zacharyhaving told Collins on January 3 to talk to the lowproducers. With the Webb-Zachary conversation occurringat that same time, and with Dalton and Widner appearing toact in concert and the sister relationship between Largen andDalton known, it is evident that the precipitating reason fortheir termination was Respondent's confirmed suspicion oftheir prounion activities, and I find and conclude that suchterminations violated Section 8(a)(l) and (3) of the Act.C. Refusal To Rehire Helen and Rita ColemanHelen Coleman started with the Company on October 10as a sewing machine operator under Norma Collins. Herdaughter, Deborah K. Coleman, also worked for Respon-dent, as did two nieces, Jean Fink and Joan Coleman. Hersister-in-law, Rita Coleman, had previously worked for andleft Respondent. Another relative by marriage, SharonTrimble, worked for Respondent, and the company supervi-sors knew of all these relationships.Helen Coleman worked until the Christmas vacation,December 23, and was due to report back on January 3, butwas unable to leave her young daughter who had themumps. After a partial recovery, the daughter caught theflu, and Helen Coleman later came down with the flu. HelenColeman telephoned Respondent's receptionist on January3, stating that her daughter had the mumps and she wouldbe unable to work that week. Her husband called theCompany either at the end of that week or the beginning ofthe following week and told Respondent that Helen Cole-man had the flu and would not be in. On January 10, HelenColeman called and told the receptionist that she was stillsick and was told that the receptionist would tell NormaCollins and Zachary.Prior to the Christmas vacation, Helen Coleman and herdaughter, Deborah K., had signed union cards at her home.Around mid-January, a minor supervisor named Greeneasked Deborah if she thought her mother would like to comeback to work, and Deborah said yes. According to Deborah,Greene left and came back, saying that Collins said if hermother wanted to return, she could come back to work onJanuary 23. She related this to her mother. Helen Colemanthought that any message to come back to work shouldcome from Supervisor Zachary and, on January 24, shetelephoned Zachary but was unable to contact him. OnJanuary 25, she again called the office, said she had been outsick and wanted to come back to work. The receptionist saidshe would pull the file so Mr. Zachary could see it. Afterwaiting a few minutes, Zachary came on the line and asked ifshe could come to work on January 30 at 7 a.m. She said shecould, thanked him, and hung up.When Helen Coleman reported on the 30th, she receivedher timecard from the office and went into the factory.Somebody was at her machine, and Norma Collins askedwhy she had not reported to work earlier and why she hadnot called in. She replied that she had, that she had spokento the receptionist, who remembered her, and had alsospoken to Zachary about it. Collins sent her to Zachary'soffice. Zachary said he had nothing for her to do and did nothave a position for her.Helen Coleman went home and later called Zachary,asking if she was terminated, and he said she was.Rita Coleman had worked for Respondent for about 6weeks from January until mid-February 1977. Her motherbecame ill and died, and she quit work to be with her father.She decided to come back to work and called Respondent onJanuary 25. She spoke to the receptionist, asking if they werehiring, and the receptionist said they were and asked if shehad worked there before. Rita Coleman said she had and thereceptionist said she would pull her file and talk to Zachary.After a few minutes, Zachary came on the phone, used hername, and asked if she would like to come to work. She saidshe would. He asked what she had done before and she saidshe had sewed pants. He told her to come in on the followingMonday, January 30, at 7 o'clock and report to work, andshe would be working on the shirt side.On Monday, January 30, she reported to Zachary's officeat or about 6:45 and was asked to wait. Several otherwomen, including her sister-in-law Helen, came in. Othersreceived their timecards from Zachary and went into theplant. Zachary had her personnel file and asked why she haddecided to come back to work. She said her husband's workwas slow and she wanted to go back to work. He said he wassorry that he did not have anything for her. She said he hadto be kidding, she had come there to go to work. lie said thatbecause of the weather they had not gotten a shipment of163 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcloth and he did not have anything for her to do. She wenthome.Besides the statement that they had not gotten any clothin, Respondent produced nothing to show that it did nothave work for these two women. Zachary testified he onlytold Rita Coleman he would see if he had work for her. Hedid not recall whether there were other applicants that day.Despite Zachary's statement, Rita Coleman's personnelfile, in addition to being marked with her original hire date,was marked "RE 1/30/78," indicating, according to theCompany's interpretation of these markings, that she wasrehired as of January 30, 1978. Similarly, Helen Coleman'sfile, in addition to showing her original hire date, alsoshowed a date of 1/30/78 in the same manner but withoutthe "RE." Zachary attempted to denigrate the significanceof the dates, saying they meant nothing, but it is clear theydemonstrate the two were to be rehired.Bearing significantly on Respondent's refusal to rehireHelen Coleman and Rita Coleman is the fact that onJanuary 26 the Union sent a telegram to Al Zacharyinforming him that the Union was conducting an organizingcampaign at Respondent and warned him concerning therights of the employees to organize. The telegram listed thefollowing employees as members of the organizing commit-tee: Jane Paisley, Carole Largen, Thelma Widner, DeborahColeman, Joan Coleman, and Jean Fink. Deborah Colemanis Helen's daughter, and Joan Coleman and Jean Fink areher nieces. So three of the five members of the unionorganizing committee still employed were members of theColeman family.Zachary testified that he received this telegram on the27th or 28th and he left it unopened until Monday, January30, the same morning that Helen and Rita Coleman reportedto be rehired. On January 30, a second telegram was sent toRespondent which Zachary stated he received and openedon the morning of January 31. The second telegram addedthe names of Cathy Russell, JoAnne Caldwell, and HelenColeman to the Union's organizing committee.The personnel file notes derogating Helen Coleman'sworking ability are ex post facto attempts to cover Respon-dent's efforts to remove union supporters and are not worthyof credence.The facts are that Respondent was prepared to rehireHelen and Rita Coleman as its records indicate, and thenrefused to do so after learning from the Union's telegramthat a number of Coleman family members were part of theunion organizing committee.On these facts, I conclude and find that Respondentviolated Section 8(a)(1) and (3) of the Act by refusing torehire Helen Coleman and Rita Coleman on January 30,1978.D. Events Through Deborah Coleman's DischargeRespondent placed these telegrams on its bulletin boardand on January 31 it wrote letters to each still-employedemployee who was named in the telegrams, stating that ithad received a telegram from the Union advising that theindividual was a member of the Union's organizing commit-tee. The letter, signed by Zachary, stated that the employeehad no special status, privileges, or rights because of hermembership on that committee. It also contained thefollowing paragraph:You should bear in mind that if you do not followCompany rules, if you do not do your work properly, ifyou neglect your work or if you interfere with the workof others, you will be subject to discipline, includingdischarge just as any other employee. The fact that youare a member or official of a union will not put you inany different position from that of any other employee.On January 31, President Thornhill gave a speech to theassembled employees at the plant. According to PatriciaCarpenter, who voluntarily left Respondent's employ,Thornhill said that Respondent did mostly contract work fornonunion companies, and such companies liked nonunionsuppliers because they were assured the work would be donebut could not be assured with unionized contractors. He saidthat if Respondent became unionized, the companies wouldnot give them contracts because they would be afraid ofstrikes and not getting their orders on time. Thornhill addedthat he was at Galax to make money, not because he lovedthem.Sara Jane Paisley reported that Thornhill said the Compa-ny did mostly contract work, and if the Union came in, theplant could become involved in a strike and there would be alayoff and slowup in the work, and Respondent would loseits contracts and Thornhill would probably fail to make aprofit. If that happened, he would have to close the plantbecause he was there to make money, not because he lovedthem. She said he tried to impress on them that it wasimportant that the Union not get in because if it did, it mightcause him not to make a profit and the plant would close andwhat the Union would get them was a job walking thestreets.Thornhill did not testify. Some of Respondent's witnessessaid they did not recall hearing Thornhill say the thingsGeneral Counsel's witnesses testified to. Although thewitnesses stated that Thornhill appeared to be reading hisspeech, no transcript or copy was offered.Respondent claims that at most General Counsel provedThornhill was making a prediction of the plant's closing ifthings uncontrolled by Respondent should happen. How-ever, as Paisley and Carpenter testified, this was more thanmere speculation on Thornhill's behalf. The message heattempted to get across, and did, according to theseemployees, was that, if the Union came in, there would bestrikes and layoffs, and the contractors would withdrawtheir work from Respondent, and Thornhill would thenclose the plant because it would not be making money. Thiswas bolstered by his statement that there was another plantin Virginia that had closed because of the Union. Thisspeech was made by the president of the Company to agroup of unsophisticated women concerning what wouldhappen to their jobs if they supported the Union. Themessage was clear that if the Union got in, they would bewithout their jobs.Where Respondent chooses to walk the brink in stating itsantiunion policy and ventures over the edge, as the testimo-ny of the General Counsel witnesses indicates, then Respon-dent must be held accountable for the 8(a)(1) nature of theremarks. I find and conclude that Respondent violatedSection 8(a)(1) of the Act by President Thornhill's speech164 GALAX APPAREL CORPORATIONwarning employees that selection of the Union as theirrepresentative would lead to layoffs and closing of the plant.Cathy Russell and JoAnne Caldwell worked next to eachother. Russell hemmed the tops of pants and Caldwellhemmed the bottoms, under Peggy Dickens' supervision.Both employees were good sewers and averaged nearly $4.00an hour, according to their testimony and the productionrecords.When employees made mistakes on work which werefound by the inspector, the work was sent back to them torepair; this was called back-work. Where something hap-pened to the garments somewhere in the manufacturingcycle and the work had to be done over and sent backthrough the line, this was called repair work, and theemployees who did it were paid the base rate of $3.00 perhour. Repair work was passed around among the employeeson a rotating basis, according to the supervisors. Caldwelltestified that she had very little back-work, and this was trueof Russell as well.After Respondent received the Union's second telegramon January 31 naming Russell, Caldwell, and Helen Cole-man as members of the organizing committee, and followingthe speech by Thornhill, Russell and Caldwell went back towork on their machines. Supervisor Peggy Dickens said thatafter the speech she observed Caldwell and Russell at theirmachines talking very loudly. She later admitted she did nothear what they were saying and in fact did not hear them atall. She went to each of them and said they were talking toomuch and told them to cut it out. They asked if that went foreveryone, and she replied that they were the ones who weredoing the loud talking. She testified that they did not payattention to what she had said, since after she left, theystarted talking again. She told Zachary she had asked themnot to talk and they were continuing to talk loudly, and hewent to them and said that the talking would have to stop.She did not remember Zachary saying anything about theirgoing to the restroom and stated that there was no ruleagainst talking unless you are bothering someone else ormaking a disturbance, and she felt they were making adisturbance but did not say who they were disturbing. Shesaid the operators can talk to one another and that there areno restrictions on the use of the restroom.Russell testified that following the speech Peggy Dickensjumped on her, saying that she was talking and was not to betalking. Dickens came back later and said that was warningnumber one. Shortly thereafter, Dickens and Zachary cameto her machine after she and some others had been to therestroom, and Zachary said she was not allowed to take anybreaks other than the regular breaks, that she could not goto the bathroom or talk any more. She asked if this was justfor her or was it for everybody, because everybody did so.Zachary said he was talking to her. She heard him tellJoAnne Caldwell that the same thing went for her. Caldwellasked why, and Zachary said that Caldwell was not going toget any more breaks either. Caldwell asked if that was justfor the two of them and Zachary walked away.Sara Jane Paisley, who as a bundle-person servicedCaldwell, said that following the Thornhill speech she sawDickens and Vicki Vaughan, the quality control person,inspecting Caldwell's garments; and that they did so for onewhole day and on the days thereafter would do it parts of theday.Pat Carpenter stated that following the Thornhill speechthe supervisors were watching the employees to the pointthat one of the girls was crying and the atmosphere in theplant became very tense.Jeanette Hamby, who was an inspector and left Respon-dent's employ voluntarily in March 1978, worked underPeggy Dickens inspecting pants and knew both Caldwell andRussell. She would check for open seams and defects andsometimes would measure the hems of garments but usuallydid not do so unless they looked bad or were sample work.She testified that following the telegram naming Russell andCaldwell as members of the organizing committee, themethod of inspecting changed concerning the size of hems.The inspectors were told that, if hems were too wide, theywere to send them back; and her supervisor told her to sendCaldwell's and other work back if the hem was over aneighth of an inch off. Previously such work had been passed.Hamby further testified that on January 31 the supervisortold Caldwell that her hems were too wide and that theychecked her hems one whole day until Caldwell was paleand crying. She said she saw Zachary and Dickens constant-ly watching Caldwell throughout the day and measuringCaldwell's work. As a result, many more garments were sentback than had previously been because of the changedstandards. Previously, they used to have to ask Zachary tocome out and look at something but after the telegramconcerning the union committee he was out inspectingthings much more frequently.On February 2 a letter from Respondent was handed outto employees in the plant, and they were instructed to readit. Webb testified that while she and Polly Phipps werereading the letter, Norma Collins and Zachary came over tothem. By that time the telegrams from the Union namingorganizing committee members had been posted by Respon-dent on the bulletin board. Webb asked Zachary and Collinswhat was going to happen to employees like Paisley andLargen who were still at the plant. Collins replied that thefirst chance they got, the employees would be fired for doingthings such as taking too long a break or going to thebathroom for too long. Zachary said that when they got firedfrom this plant and went to other plants and gave Respon-dent as a reference, he was going to say they were unionbackers, and they would never get a job in that countybecause they were union sympathizers.Polly Phipps testified that she heard some of the conversa-tion that took place after the union telegrams were placed onthe bulletin board. She heard Robin Webb ask who wasnamed in the telegram, and Zachary replied Jane Paisley,Jean Fink, Deborah Coleman, JoAnne Caldwell, and Thel-ma Widner, whom he had fired. Norma Collins looked atPhipps and said that Polly's friend was also in the telegram.Phipps asked Norma Collins if she was talking about CaroleLargen, and Collins said yes. Webb asked Zachary what hewas going to do with those people, and Zachary said he wasgoing to get them out of there if he could. Phipps testifiedthat she usually took breaks with her friend Carole Largen.Shortly after the telegrams were posted, Pat Carpenterasked Supervisor Dickens why things were so tense, andDickens replied that it was usually that way when a union165 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas trying to organize. Carpenter asked how long thetension was going to keep up because you could not workwith people standing over you watching when it had neverbeen done before. She told Dickens she did not think it wasany big thing, that only a couple of girls were interested in it.Dickens said that the Company could not let it go, it had todo something about it. Dickens continued that she hadlearned that Caldwell and Russell had signed cards butcould not understand why Paisley had signed, and said thatthey had fixed themselves because they were not going to beable to get a job anywhere in Galax. Carpenter and Dickensalso talked about how Paisley had requested an office job butnow there was no way she would be able to get it since shehad signed a union card. Dickens admitted she talked toCarpenter about those named in the union's telegram andsaid she was surprised at Paisley because she had felt Paisleywas happy with her job. She also said that Russell andCaldwell were making good money but could not rememberwhat else was said. She denied saying anything aboutemployees not being able to get a job elsewhere in Galax.Collins denied having any conversation concerning thosenamed in the Union's telegram and said she was not presentwith Zachary for any such conversation. Collins also saidshe was not aware of the Union's organizing until after theUnion's telegrams were received. This statement conflictswith Zachary's stating that he and the supervisors discussedthe union campaign from September through February andwith the credited testimony of Webb.Zachary did not specifically deny the conversation aboutblacklisting union supporters but simply said that he did notrecall any other conversation with Webb concerning theUnion or union supporters.As stated previously, I believe Webb to be a crediblewitness, and her testimony is corroborated by Phipps. Icredit their versions of the conversation and I further creditPat Carpenter's version of her conversation with SupervisorDickens. Accordingly, I find and conclude that Respondentviolated Section 8(a)(1) of the Act by threatening todischarge union supporters and to blacklist them.Deborah Coleman started working for Respondent nearthe end of October and was on a great number of jobs duringthe time she was there. One of her longest jobs was pressingcollars, for about 6 weeks, and it was only while she was onthis job that she made production. Polly Phipps was theother person pressing collars at that time. About 2 weeksbefore Christmas Zachary talked to Coleman, urging her topick up her production. She had signed a union card in earlyDecember and her name was on the first union telegram.Deborah Coleman testified that on February 10 she hadtwo conversations with Zachary and Norma Collins inZachary's office. In that week she had worked on Monday,February 6, and was then absent until the 10th. She said thatin the first conversation Zachary told her she was notmaking enough and asked if she thought she could makemore. She said she could if she had the time. He said that herapplication showed that she was experienced and he wantedto know how much time she would need. She said 3 or 4weeks at the most, and he said they had a lot of work to getout and he would give her until the end of the week to makeproduction. At this time she was not pressing but was sewingand setting sleeves and had only been on the job for 4 days.At about 2:40 p.m., Collins took Deborah to Zachary'soffice. Zachary said she had not made production, and heterminated her.Collins testified that Deborah at one time did fairly well inpressing collars but in early February was on the job ofhemming the bottoms of shirts. She stated that Coleman wascalled into Zachary's office and that Zachary asked whatwas wrong that she could not do more than she was doing,stated that she had not shown improvement on the variousjobs she had been on and said that she would have to showsome improvement or he would have to let her go. Colemanwas later called in again, although Collins did not rememberwhen, and told that she had been given a chance and had notcome up and had to be let go.Zachary testified that he had talked to Deborah Colemannumerous times about her production and on a Monday inFebruary he talked to her again about it, saying that shewould have to pick up her production. She was out untilFriday, and he said that on Friday "she did not seem to wantto do anything" and acted noncommittal about her job,saying it was up to him whether he wanted her, and hedecided to terminate her. he stated that since she had beenout 4 days and then had come back to work, he made it apoint to see what amount of work she had done and had thesupervisor bring her production records to him; and since itdid not look as though she had done more than she hadbefore, he decided it was best to terminate her.As is evident, Zachary gave Deborah Coleman very littletime to familiarize herself with a new operation andterminated her very shortly after her name appeared on theunion telegram. Respondent made no complaint aboutDeborah's absentee record but stated it was her failure tomake production that caused her termination. Coleman hadworked for Respondent only a little over 3 months and hadheld a great number of jobs in and out of the sewing field inthat time. The amount of time given to Phipps and otheremployees to make production is in marked contrast to thetreatment accorded Coleman. Further, the other employeesterminated for "low production" were all employees whohad extreme numbers of absences.The treatment accorded Deborah Coleman is markedlydifferent from that accorded other employees, and the onlything which makes her stand out is her known union activityand that of her family.I conclude and find that Respondent violated Section8(a)(3) and (1) of the Act by its termination of DeborahColeman.E. The Further Treatment Accorded Russell andCaldwellAs stated above, the rules were changed in regard to theinspection given Caldwell's work following the Union'stelegram to Respondent containing Caldwell's and Russell'snames. Dickens testified that she had problems with Cald-well's work but it was only after Respondent received thetelegram. Dickens agreed that she may have been atCaldwell's machine but denied that she was there all day,and did not remember Zachary's measuring Caldwell'swork. In his testimony, Zachary said that Russell and166 GALAX APPAREL CORPORATIONCaldwell constantly were going to the bathroom throughoutthe time they worked for Respondent and were wasting time.If Caldwell and Russell were neglecting their work to thatextent, certainly they would not have been able to producenot only more than the production standard, but substantial-ly more than what the incentive rates were designed to givegood operators. They averaged nearly $4.00 per hourcompared to the $3.00 production standard and the $3.50rate which Zachary testified the incentive rates weresupposed to provide for good operators.Caldwell testified that there was a drop in her earningswhen following the telegram she began getting a number ofrepairs. As of February 2 when she was paid her average forhemming bottoms, her average was $3.90 per hour, whichdemonstrated that this was her working level for the priorweek. By February 13, when she was switched to working ondarts, her average was down to $3.42 an hour.Looking merely at the amounts she received each weekdoes not tell the complete story because she worked varyinghours during the week and sometimes was on a flat rate.Although her pay stayed up through February 1 and 2, theamount of work she produced on those 2 days droppedconsiderably, but she was paid on the basis of her highaverage. Her pay rate dropped in the second week after theunion telegram and by the third week it was at the $3.42rate.On February 19, Caldwell was switched to sewing bandsand asked Dickens how long she would have to makeproduction and how long she could stay on her average.Dickens said she would have I week on her average and afterthat she would have to make production. In the previoustimes when she had been switched to other jobs, she hadalways been paid her average. Her production records showthat for the week of February 18 she produced at a ratewhich would pay an average of $2.01 per hour, although shewas paid at her average rate. Her job was changed again atthe end of that week, and on Monday, February 21, she wassewing elastic bands for only her second day. She was stillgetting a number of repairs back and was making less thanthe production rate.There is no explanation for changing Caldwell around todifferent sewing jobs when she was so extremely proficient ather original job and was able to make good production andearn wages of nearly $4.00 an hour. Respondent made nostatement that her job was not available or that no one wasdoing that job. Previously, when someone was needed inanother section, Dickens would send any employee otherthan Caldwell because Caldwell did such good work onhemming bottoms.It is clear from the figures themselves that Caldwell'swages dropped considerably after the union telegram, andthis drop must have been due, as she testified, to the volumeof repairs coming to her as well as to her being switchedinexplicably to these other jobs.Russell's job of hemming tops changed somewhat after thetelegram in that she also received large bundles of repairs.Shortly after the telegram she was put on a new style of topswhich the Company had not done before. She complained toSupervisor Dickens that her machine would not pick up thematerial. Dickens told her to go ahead and run it, as theelastic girl's work would cover it. Quality Inspector VickiVaughan, however, was bringing the work back to her andtelling her to redo it. This job lasted approximately 2 weeks,and during that time Russell continued to get large volumesof repairs. On one occasion Vicki Vaughan brought back abundle of work that was not hers and she told Vaughan thatit was not. Vaughan later brought back a bundle and saidthat she knew it was Russell's work because she hadinspected it, and that every pair of pants had holes in them.Russell checked each pair and found that every pair of pantshad an open spot of about 2 inches. She testified that themachine did not do it nor did she, because the thread wascut clean, which made her believe that somebody haddeliberately cut the thread. She testified that if the threadhad been broken by the machine, it would have had a roughedge, not a clean edge. She also stated that if it was a mereskip, the thread would still be there and would not have beenbroken or cut. Russell's suspicions were further firedbecause she saw Vaughan and two inspectors at theinspection table laughing and looking at her when thebundles were brought to her.Prior to the union telegram, when Russell ran out of herregular work of hemming tups, Dickens would give her workon basting tops and that way she would continue to makeher average. Following the union telegram, Dickens wouldswitch the type of job but would not give her the other work,although the other person who did it was still being given thebasting work if she ran out. Dickens told Russell that shethought S3.00 an hour was plenty for her, that she would notgive her the work on which she could make her average.Although there were some rules as to when employees wereto be given their average rather than the flat rate, Zacharyadmitted that the supervisors had the discretion as towhether to pay the flat rate or the average.Caldwell and Russell discussed the fact that Dickensseemed to be watching them all the time, that it made themnervous, and that their wages had been cut by Respondent'stactics. On February 21, they discussed it one more time anddecided that they could not stand being treated in thatmanner and left the plant. They said that Peggy Dickenswould not let them speak, was standing watching them,waiting for them to make a mistake and that they finally hadenough. When the two left the plant, Dickens went over andpulled their timecards from the rack and loudly shouted"Hallelujah." Dickens denied saying "hallelujah" but saidthat when they left, employee Carpenter told her they werefed up with the riding they had been receiving.There were notes from Dickens in Russell's and Cald-well's personnel files stating that Caldwell continuously hadhems too long or hems that were not even. Dickens testifiedthat she really meant one time, not all the time. Again, inone of her notes, Dickens said that Russell had developed apoor attitude but admitted that this poor attitude occurredonly after the union telegram had been received. In regard toprohibiting Russell and Caldwell from speaking, Dickenssaid that they were disturbing but did not say whom theywere disturbing.Caldwell and Russell were excellent producers, andRespondent was somewhat startled when it learned from thesecond union telegram that they were members of theorganizing committee. The harassment started immediatelywith special rules for Russell and Caldwell, including a167 DECISIONS OF NATIONAL LABOR RELATIONS BOARDprohibition against their talking. Respondent meddled withtheir job content resulting in lower wages for them. Theywere given repairs. Russell with some reason suspected thather work had been cut. The constant looking and watching,as other employees testified to, kept up until Russell andCaldwell had enough and left. The purpose of the treatmentwas clear and, as demonstrated by Dickens' yelling "hallelu-jah," it worked as far as Respondent was concerned. It hadrid itself of two excellent employees because they were unionorganizing members without discharging them for "lowproduction" or for some other reason. I find and conclude,based on all the testimony, that Russell and Caldwell wereconstructively discharged by Respondent in violation ofSection 8(a)(3) and (1) of the Act.F. Termination of Polly PhippsPolly Phipps started with Respondent in July 1976 on asewing machine in the pants section but after I week went tothe shirt side under Norma Collins. Phipps was put on anumber of different jobs and made production only once ortwice during her employment. Zachary spoke to her onseveral occasions about making production.During the first week of March, Zachary spoke to heragain, saying she was not doing enough work, they had topay her too much makeup, and she would have to makeproduction or be terminated.On Friday, March 17, she asked to leave early. CaroleLargen also got off at the same time since they were goingtogether on a trip. Collins conferred with Zachary, andZachary told Phipps she could leave although they werescheduled to work overtime, and, if she did not come backMonday, he would know she had quit. He told Phipps that ifshe came back Monday, she was going to have to give it aheck of a try.On Monday, March 20, Phipps was called into the officeabout 3:30, and Zachary asked what he was going to do withher since it appeared she could not do any of the work. Shetold him she was doing her best. Zachary asked if shethought she could do better. She said she had been movedaround on so many jobs, she did not see how she could havemade production and had done her best. He said he wasgoing to have to let her go, and she was terminated.Norma Collins testified that Phipps told her she wasafraid Collins and Zachary would think she was for theUnion because she ran around with Carole Largen. Collinsreplied that Phipps had a right to choose her friends.Norma Collins testified she had to talk about productionwith Phipps nearly every day because she was so slow. Shestated that, when Zachary discharged Phipps, he said that hehad warned her continuously and she had not improved andhe had put up with her as long as he could, and that theyhad to get the work out and they were just going to have tolet her go. Zachary's testimony is similar.It is clear that Phipps was a low producer and was notactive in union organization. The question is whether herdischarge was caused solely by low production or whetherher friendship with Carole Largen, a known union protago-nist, influenced the decision.Phipps was with Respondent nearly 9 months and,according to the Company, was a low producer the wholetime. Respondent claims it moved Phipps around on jobs inan effort to find something she could do. When heremployment is contrasted with that of Widner, Dalton, andDeborah Coleman, it appears that Respondent was makingan effort to accommodate her in contrast to ridding itself ofthem as soon as their union activity became known. AsWebb was told, the Company would not just sit back.Phipps felt that Respondent suspected her of unionactivity and so she told Collins that she was not supportingthe Union despite her friendship with Largen.However, Zachary testified that on March 17 Phippsasked to take off since she and Largen were taking a trip toGeorgia. It was then that Zachary warned her aboutproduction and said that she must improve.This case is extremely close. Because of the great animusRespondent demonstrated against the Union and its adher-ents, the fact that employees terminated for "low produc-tion" also had absentee records which triggered suchterminations, and the absence of such a problem withPhipps, I have concluded, and find, that Phipps' continuedfriendship with Largen was part of the reason Respondentterminated her. Therefore, 'he termination of Phipps violat-ed Section 8(a)(l) and (3) of the Act.G. ConclusionsThe 8(a)(3)'s in this case run the gamut from topproducers Caldwell and Russell through medium producersto Phipps. Widner and Dalton were cut off by Respondentnear the beginning of the union campaign. Through themany conversations that Widner had with SupervisorHarris, Respondent knew of Widner's union activity and,from Dalton's close association with Widner, Respondentfelt they were both interested in the Union. This is evidentfrom Robin Webb's testimony that Zachary and Collinsnamed Widner and Dalton as two of the people theysuspected in being active in the Union and the confirmationRespondent received from Webb immediately prior to theirterminations. Similarly, Deborah Coleman was given a weekto bring up her production but was fired after 2 days atwork, little more than a week after Respondent received thefirst union telegram.Rita and Helen Coleman, after being told they wererehired and with Respondent's records demonstrating such,were refused and terminated when the extent of the Colemanfamily's union support became known through the firstunion telegram.Harassment began for high producers Caldwell andRussell when Respondent received the second union tele-gram. It would have been impossible to terminate them aslow producers so they were hounded from their jobs bysurveillance, imposition of stringent rules just for them, andreductions of their wages.Respondent's strong antiunion campaign hit at the majoremployee organizers during the months of January andFebruary and finished, as far as this record discloses, withthe termination of Phipps.Respondent, having violated Section 8(a)(l) and (3) of theAct, will be ordered to cease such activities and insofar aspossible restore the status quo ante by restoring these eightemployees to their jobs and making them whole.168 GALAX APPAREL CORPORATIONIII. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section II, above,and therein found to constitute unfair labor practices inviolation of Section 8(a)(i) and (3) of the Act, occurring inconnection with Respondent's business operations as setforth in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.IV. THE REMEDYHaving found that Respondent engaged in the unfair laborpractices set forth above, I recommend that it cease anddesist therefrom and take certain affirmative action designedto effectuate the policies of the Act.Having found that Respondent discharged Thelma Wid-ner and Dawn Dalton on January 4, 1978, DeborahColeman on February 10, 1978, and Polly Phipps on March20, 1978, that it constructively discharged Cathy Russell andJoAnne Caldwell on February 21, 1978, and that it refusedto rehire Helen Coleraan and Rita Coleman on January 30,1978, 1 recommend that Respondent offer them immediateand full reinstatement to their former positions or, if suchpositions have been abolished or changed in Respondent'soperations, then to any substantially similar positions,without prejudice to their seniority or other rights andprivileges, and that Respondent make them whole for anyloss of pay they may have suffered by reason of Respon-dent's discriminatory actions by payment to them of a sumequal to that which each would have normally received aswages from the dates of their terminations until Respondentoffers them reinstatement, less any net earnings in theinterim. Backpay is to be computed on a quarterly basis inthe manner prescribed in F. W. Woolworth Company, 90NLRB 289 (1950), and Florida Steel Corporation. 231NLRB 651 (1977).' I further recommend that Respondentmake available to the Board, upon request, all payroll andother records necessary to facilitate checking the amounts ofbackpay due the eight employees and the other rights theymight be entitled to receive.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. Respondent violated Section 8(a)(3) and (1) of the Actby its discriminatory terminations of Thelma Widner, DawnDalton, Deborah Coleman, Polly Phipps, Cathy Russell,JoAnne Caldwell, Helen Coleman, and Rita Colemanbecause they engaged in union and concerted activitiesamong themselves and with other employees for the purposeof mutual aid and protection.'See, generally, Isis Plumbing A Hearing Co., 138 NLRB 716 (1962).' In the event no exceptions are filed as provided by Sec. 102.46 of the Rulesand Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings. conclusions. and Order, and all objections thereto shall be deemedwaived for all purposes.3. Respondent further violated Section 8(a)(1) of the Actby: (a) unlawfully interrogating employees about their unionactivities and the activities of others; (b) creating theimpression that union activities were under Respondent'ssurveillance; (c) threatening to discharge union supporters;(d) threatening to blacklist discharged union supporters; (e)directing employees to discourage other employees fromsupporting the Union; and (f) threatening layoffs and plantclosure if the Union came into the plant.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER'The Respondent, Galax Apparel Corporation, Galax,Virginia, its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Discriminatorily terminating employees because theyengage in union and concerted activities among themselvesand with other employees for their mutual aid and protec-tion.(b) Unlawfully interrogating employees about their unionactivities and the activities of other employees.(c) Creating the impression that union activities are underits surveillance.(d) Threatening to discharge union supporters.(e) Threatening to blacklist discharged union supporters.(f) Directing employees to discourage other employeesfrom supporting the Union.(g) Threatening layoffs and plant closure if the Unioncomes into the plant.(h) In the same or any other manner interfering with,restraining, or coercing employees in the exercise of rightsunder Section 7 of the Act,2. Take the following affirmative action which is necessaryto effectuate the policies of the Act:(a) Reinstate Thelma Widner, Dawn Dalton, DeborahColeman, Polly Phipps, Cathy Russell, JoAnne Caldwell,Helen Coleman, and Rita Coleman and make them wholefor the loss of pay they suffered by reason of its discrimina-tion against them in accordance with the recommendationsset forth in the section of this Decision entitled "TheRemedy."(b) Post at its Galax, Virginia, plant copies of the attachednotice marked "Appendix."' Copies of said notice, on formsprovided by the Regional Director for Region 5, after beingduly signed by an authorized representative of Respondent,shall be posted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that said noticesare not altered, defaced, or covered by any other material.' In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board"169 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c) Notify the Regional Director for Region 5, in writing,within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentFollowing a hearing at which the Company, the Union, andthe General Counsel of the National Labor Relations Boardparticipated and offered evidence, it has been found that weviolated the National Labor Relations Act, as amended. Wehave been ordered to post this notice and to abide by whatwe say in this notice.WE WILL NOT fire employees for engaging in unionand concerted activities among themselves and withother employees for their mutual aid and protection.WE WILL NOT unlawfully interrogate our employeesabout their union activities or the activities of otheremployees; and WE WILL NOT create an impression thatwe keep union activities under surveillance.WE WILL NOT threaten to discharge union support-ers.WE WILL NOT threaten to blacklist discharged unionsupporters.WE WILL NOT direct employees to discourage otheremployees from supporting the Union.WE WILL NOT threaten layoffs and plant closure ifthe Union comes into the plant.WE WILL NOT in the same or any other mannerinterfere with, restrain, or coerce employees in theexercise of rights guaranteed under Section 7 of the Act.WE WI.L offer Thelma Widner, Dawn Dalton,Deborah Coleman, Polly Phipps, Cathy Russell,JoAnne Caldwell, Helen Coleman, and Rita Colemanimmediate and full reinstatement to their former jobsand reimburse them for the pay they lost as a result ofour discriminatory action.Our employees are free to become or remain members ofthe International Ladies' Garment Workers' Union, AFL-CIO, or any other union.GALIAX APPAREL CORPORATION170